05/07/2020



                                                                                    Case Number: OP 20-0233




               IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. OP 20-0233

 WARDEN LYNN GUYER, WARDEN
 JENNIE HANSEN, AND MONTANA
 DEPARTMENT OF CORRECTIONS,

                 Petitioners,                         PROPOSED ORDER

          v.

 MONTANA EIGHTH JUDICIAL
 DISTRICT COURT, CASCADE
 COUNTY, THE HONORABLE
 ELIZABETH A. BEST, DISTRICT
 JUDGE,

                 Respondents.


          Pursuant to the Montana Sheriffs and Peace Officers Association’s

(“MSPOA”) Unopposed Motion for Leave to File Amicus Curiae Brief and good

cause appearing,

          IT IS HEREBY ORDERED that the Unopposed Motion for Leave to File

Amicus Curiae Brief is GRANTED. MSPOA shall file its brief on or before May

14, 2020.




2978743                                                                                  1
                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May 7 2020